Judgment unanimously affirmed. Memorandum: The court did not err in accepting defendant’s plea to first degree burglary (see, Penal Law § 140.30 [3]). The record establishes that there was a sufficient factual basis for the plea and that there was no reason for the court to inquire about a possible intoxication defense. Defendant’s sentence is not excessive. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Burglary, 1st Degree.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.